Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00498-CV

                    MWM HELOTES RANCH, LTD. and Myfe Moore,
                                 Appellants

                                              v.

John H. WHITE, Jr., Individually, John H. White, III, Individually, John H. White, Jr., John H.
  White, III and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White, Jr. and of the 1976B Partnership Trust; TCW Helotes
                              Ranch Ltd, and Tuleta C. White,
                                           Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI11563
                       Honorable David A. Canales, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellees recover their costs of appeal from appellants MWM
Helotes Ranch, Ltd. and Myfe Moore.

      SIGNED April 8, 2020.


                                               _____________________________
                                               Liza A. Rodriguez, Justice